Barnard, P. J.
The affidavit upon which the order to examine the defendant Pettengill and the witness Dwinelle was made is defective and insufficient. *58Neither the nature of the action nor the substance of the judgment demanded is stated in the plaintiff’s affidavit. The only statement is to the effect that the plaintiff is a stockholder in the Metropolitan Transit Company; that Pet-ten gill is its president, and has wrongfully issued stock which he has converted to his own use. A summons but no complaint has been served. Neither the cause of action nor the judgment to be demanded can be even in-ferred from this statement. The affidavit, therefore, fails to comply with section 872, subd. 2. of the Code of Civil Procedure. The order should therefore be reversed, with costs and disbursements, and the motion granted vacating order, with costs.